Citation Nr: 1206535	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel
INTRODUCTION


The veteran served on active duty from August 1968 to April 1970 and from November 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

The case was previously before the Board in January 2011, when it was remanded for an audiological examination and opinion and further review by the RO.  The Board finds that the necessary and requested development has been completed.  The Veteran's representative concedes that the requested development has been completed.  Neither the Veteran nor his representative has reported that any other pertinent evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In June 2011, the Veteran stated that he had no further evidence to submit.  Consequently, the Board now proceeds with its review of the appeal.  

In order to facilitate the quick processing of claims, the VA is transitioning to a Virtual VA paperless claims processing systemized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  The Virtual VA file associated with this claim has been reviewed.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  A bilateral hearing loss was not incurred in or aggravated by active military service.  

2.  A sensorineural hearing loss was not manifested within the first post service year.  

3.  Tinnitus was not incurred in or aggravated by active military service.  

4.  Tinnitus was not manifested within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in February 2008.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in June 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Initially, the Board notes that it has reviewed the complete claims folder, as well as the electronic claims file.  However, the entire file will not be repeated here.  The Board specifically finds that anything in the record that is not discussed herein does not support the Veteran's claims.  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The first requirement for service-connection is evidence of a current disability.  What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  In this case, the recent, VA examination of March 2011 disclosed pure tone thresholds at 4000 Hertz which meet the definition of a hearing loss.  Thus, we concede that the Veteran now has a hearing loss disability in both ears.  

The veteran testified at his hearing that he was exposed to noise from gun fire and aircraft during service.  This is credible and meets the second requirement for evidence of injury in service.  The Board concedes that the Veteran was exposed to noise during his first period of active service.  

The third requirement is evidence of a connection between the injury in service and the current disability.  This may be established by lay evidence of a continuity of symptoms or by medical evidence linking the current hearing loss and tinnitus to service.  It is this third point on which the claim fails for the reasons discussed below.  

Evidence Supporting the Claims

The Veteran has provided sworn testimony that a hearing loss and tinnitus began in service and have continued since that time.  In May 2010, the Veteran gave sworn testimony to the undersigned Veterans Law Judge during a videoconference hearing.  He stated that during his first tour of active duty, he served aboard a dock landing ship that came into a harbor in Vietnam.  There were numerous battleships, destroyers, and aircraft firing their guns.  He also reported that he was a deck hand and worked in the back part of the ship, where helicopters landed.  On one occasion he had to go below and work in the fire room where there were all sorts of noises.  He asserted his contention that acoustic trauma in service caused his hearing loss and tinnitus.  He agreed that ringing in his ears had been chronic since that time.  He agreed that it had been present ever since he left service.  On further testimony, he told of using grinders to remove corrosion from the ship.  He stated that after service, he worked as a custodian at a music hall and was not otherwise exposed to significant loud noise.  

Evidence Against the Claims

The report of the July 1968 examination for service shows that the Veteran's ears and drums were normal and audiometric findings were within normal limits.  The service treatment records do not document any ear or hearing abnormality, disease or injury during the Veteran's first period of service.  On examination for separation from active service, in April 1970, an audiometric examination was not performed.  Spoken and whispered voice tests were 15/15 for both ears.  The United States Court of Appeals for Veterans Claims has acknowledged that 15/15 is a normal finding.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  However, the Board acknowledges that this finding does not exclude a sensorineural hearing loss or tinnitus.  The significant finding on the April 1970 examination is the clinical evaluation, in which the medical officer, a physician, indicated that the Veteran's ears were normal.  The physician signed this report.  Thus we have a medical opinion that the Veteran's ears were normal at the time of his release from active service.  This was in 1970, after the claimed noise exposure off Vietnam.  

The Veteran was examined for reserve service in September 1973 and reported that he had no ear problems.  On examination, a physician found that his ears and drums were normal.  

An annual examination for reserve service was done in December 1975.  Again, a physician reported the Veteran's ears and drums were normal.  An audiometric examination was done.  It showed pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
5
LEFT
15
10
5
5
5
5
This is a very significant report, because it comes 5 years after the claimed noise exposure and shows normal hearing.  

On reenlistment examination in September 1976, a physician again reported the Veteran's ears and drums were normal.  An audiometric examination was not done.  

On periodic examination in March 1977, a physician again reported normal ears and drums.  Audiometric testing showed pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
0
5

On examination for release from active service, in May 1977, a physician again reported normal ears and drums.  Audiometric testing showed pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
0
0

The earliest evidence of a hearing loss is dated in September 2001, over 24 years after the Veteran concluded his active service.  It shows the Veteran's wife was complaining that he was not hearing well and occasional ringing was also reported.  Audiometric testing showed pure tone thresholds, in decibels, were as follows:




HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
5
25
30
45
n/a
60
LEFT
15
15
10
10
20
25
35
45
The examiner interpreted the results as showing a normal to mild sensorineural hearing loss in the left ear and a normal to moderate sensorineural hearing loss in the right ear.  Middle ear function was normal bilaterally.  

An audiologic evaluation in November 2005 reflected a progression with normal to moderate mixed hearing loss on the right and a normal to moderate sensorineural hearing loss on the left.  

Several "PCC" audiology reports are of record.  These reports are considered to be credible because they were made when the Veteran was seeking treatment for his hearing loss and tinnitus.  Testing was done and the impression was a high frequency sensorineural hearing loss in both ears.  None of these reports provide a history of acoustic trauma in service, nor do they give a history of hearing loss or tinnitus beginning in service.  On the contrary, the March 2008 report shows that the Veteran told of a gradual decrease in hearing in both ears.  He also complained of tinnitus in both ears for 10 plus years.  It must be noted that the Veteran last served on active duty in June 1977, over 30 years earlier, so an onset at 10 plus years falls many years short of a continuity with his active service.  The report also showed civilian exposure to noise as a boiler operator for 10 plus years.  The April 2010 report repeats the history of noise exposure as a boiler operator for 10 plus years.  The report dated in September 2010, gives a history of noise exposure to lawn equipment and states the Veteran had not been wearing noise protection.  Because these reports give a history of gradual onset, rather than traumatic onset; of onset years after service, rather than continuing from service; and of post-service civilian noise exposure; they are considered to be evidence against the claim.  

The Veteran was afforded a VA audiologic examination in March 2011.  He reported that during his first enlistment he was a deck seaman, served around Vietnam, and was exposed to occasional gunfire.  He was a store keeper with clerical duties during his second enlistment.  He denied any civilian noise exposure.  He reported wearing hearing protection when doing occasional yard work.  He stated that he had tinnitus and first noticed it at age 20.  

The March 2011 audiology testing showed pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
0
15
25
45
21.25
LEFT
5
15
25
45
50
33.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

Further tests indicated normal middle ear function.  Otospcopy showed no abnormalities of the pinnae, external auditory canals, or tympanic membranes.  Both ear canals were clear and the tympanic membranes appeared to be intact.  Tests of Distortion Product Otoacoustic Emissions (DPOAEs) were interpreted as showing cochlear pathology/damage at the higher frequencies in both ears.  The results were considered to be supportive of the pure tone tests and revealed a high frequency sensorineural hearing loss for both ears.  The diagnosis was that all tests were in agreement and revealed a significant high frequency sensorineural hearing loss for both ears.  

The VA audiologist concluded the March 2011 examination by acknowledging that he had reviewed the claims folder, medical records, and information provided by the Veteran.  This included outside test results which were in agreement with the examination results showing a high frequency sensorineural hearing loss.  It was noted that those four tests were administered between March 2008 and September 2010.  On the other hand, his service examinations were all within normal limits.  The Veteran's last separation examination in 1977 continued to show hearing was within normal limits.  No complaints of hearing loss or tinnitus were found in the service medical records.  It was the audiologist's opinion that it was not likely that the Veteran's hearing loss or tinnitus was caused by or contributed to his current hearing loss or his complaints of tinnitus.  The audiologist explained that hazardous noise exposure has an immediate effect on hearing.  It does not have a delayed onset, nor is it progressive or cumulative (a medical text was cited.)  Therefore, since no hearing loss or tinnitus was present at the time of discharge, it was not likely that the current hearing loss was caused by military service.  

Conclusion

The Board finds that the Veteran's reports of post service civilian noise exposure as a boiler operator are credible because they were made for treatment purposes before he made his claim.  Thus, his later statements denying post service noise exposure are not credible.  The Board also finds that the Veteran's statements as to continuity of his hearing loss and tinnitus, since serving off Vietnam, are not credible because they are outweighed by several medical opinions that his ears were normal as well as normal audiology in the years after his Vietnam service.  

The Veteran's statements as to continuity are the only evidence that the claimed hearing loss and tinnitus were present during the first post service year.  Because these statements are not credible, as discussed above, the Board finds that the claimed disorders were not manifested to the requisite degree within the first post service year and service connection cannot be presumed on that basis.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

There is no medical opinion supporting the claim.  The Board finds that the March 2011 VA examination resulted in an opinion against the claim.  That opinion was adequate.  It was based on review of the records as well as examination of the Veteran.  Importantly, the examiner provided reasoning which was consistent with the evidence of record, and even cited a medical text in support of his opinion.  (The medical text itself was not put in evidence.)  The examiner explained that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it progressive or cumulative.  Thus, the normal findings in the years immediately after the claimed injury would rule out any residuals and the current problems would be unrelated to noise exposure in service.  


ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.   



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


